DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-4 and 6-7 are pending.
Amendment necessitated new claim rejection as set forth below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-7, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshiki (JP 2011-037723A, machine translation is used for this rejection) as evidenced by https://www.redlandcitybulletin.com.au/story/6689408/the-magic-healing-powers-of-aloe-vera-its-so-natural/ (downloaded on 03/31/2021; hereafter referred as Aloe). 
Yoshiki discloses a water-in-oil composition for external use comprising a water-soluble fraction containing a nonionic surfactant, with example of glycerol fatty acid ester 1.5wt%, sorbitan fatty acid ester 0.5wt% etc., water 0.1-2 wt% of total composition with example 1.5wt%; water soluble substance allantoin, preferably 0.1-0.5wt%, with example 0.5wt%; in liquid oil (abstract; 0016-0021, 0024-0026, 0032-0034, 0052-0055). As evidence by Aloe, Aloe contains allantoin and therefore aloe extract (as recited in the instant claims) can only be allantoin (therefore read by Yoshiki) or a combination of allantoin with other ingredients of aloe (page 5, paragraph 1). Thus allantoin reads on aloe extract of the instant claims.
Since the cited prior art reads on all the limitations of the instant claims 1-4 and 6-7, these claims are anticipated. 
Response to Arguments
Applicant’s remarks and amendment, filed on 02/02/2021, is fully considered but not found persuasive.
Applicant argues that water soluble substance of the instant claims is different from the cited prior art. Applicant also argues that the cited prior teaches adding surfactant to oily phase and not to the aqueous phase and thus different from the instant claims with respect to water-soluble fraction containing the surfactant.
This is not found persuasive and the instant claims are anticipated in view of the cited prior art. This is because aloe extract is read by allantoin in the new rejection as set forth above. Further, the instant claims are drawn to a composition and not to a method of preparing such composition wherein surfactant is added to an aqueous phase or to an oily fraction. Thus applicant is arguing over a limitation not recited in the instant claims. Since the cited prior art 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623